Citation Nr: 1227017	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-43 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and from August 1986 to December 1986.  The Veteran also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

Bilateral hearing loss had its onset during active service.


CONCLUSIONS OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hearing loss.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In March 2009, the RO issued formal findings that the Veteran's service treatment records are unavailable.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the analysis of the appellant's claim has been undertaken with this heightened obligation in mind.  

Post-service medical treatment records show that the Veteran had been diagnosed as having right ear hearing loss according to VA standards.  See September 2009 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss.  

At the outset, it is noted that the Veteran's service personnel records show that during his second period of active duty he earned pistol and hand grenade expert badges and his military occupation specialty was an armor crewman and tanker.  The Veteran contends that he was exposed to acoustic trauma during service as an armor crewman that includes canon fire, machine guns, and small arms.  The Board finds that his contentions of noise exposure are deemed credible and appear consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  Furthermore, the Board notes that the Veteran was granted service connection for tinnitus based on inservice acoustic trauma.  Accordingly, in-service noise exposure is conceded.

Having determined that the Veteran was exposed to noise during service, the Board must now consider whether the currently-diagnosed hearing loss is causally related to such exposure.  

The Veteran reported during the January 2012 hearing that he complained during service of having problems with hearing loss and ringing in his ears, but was never treated as he was told everyone had it.  He was only given physical evaluations during service and it was not until he was processed out that he was provided a hearing test that revealed hearing loss.  His post-service occupations included air conditioning repairman and electrical repairman.

Post-service private medical records show that the Veteran underwent hearing tests in August 1989 and January 1990 that revealed hearing loss and he received subsequent treatment for his diagnosed hearing loss.  

The Veteran's private physician provided two letters dated June 2008 and December 2009 stating that based on the Veteran's military service and sensorineural hearing loss, the Veteran's hearing loss was secondary to his inservice noise exposure as the Veteran had no other history of noise exposure elsewhere.  The physician noted specifically the decibels of noise exposure the Veteran underwent that correlated with the Veteran's reported in-service activities and that the medical evidence shows that he had hearing loss at the time that he was discharged from National Guard Service.  

The Veteran was afforded a VA examination in September 2009.  The examiner noted the Veteran's report of in-service noise exposure and his post-service employment with occupational noise exposure to machinery.  The Veteran was diagnosed as having normal to moderately severe sensorineural hearing loss.  The examiner noted the Veteran's private physician's letters and the post-service treatment records that were obtained from 3 to 22 years following active duty.  He stated that in the absence of an enlistment or separation examination and the lack of a hearing evaluation within one year of active duty service, he could not render an opinion without resorting to speculation.  The examiner did opine that the Veteran's tinnitus was a result of acoustic trauma during service as exposure to acoustic trauma was conceded based on his military occupation specialization of armor crewman.

Given the evidence set forth above, service connection for the Veteran's bilateral hearing loss is warranted.  Again, in-service noise exposure is conceded here, based on the circumstances of his service.  In fact, service connection had previously been granted for tinnitus based on such in-service noise exposure.  Although the VA examiner stated that an opinion could not be rendered without speculation, this finding is somewhat inconsistent with the other opinion provided by this examiner during the same examination as he conceded that the Veteran had noise exposure during service such that would support a finding that the Veteran's tinnitus was related to service.  Therefore, the VA examination report as it pertains to hearing loss is not found to be probative here.  

Furthermore, the examiner's finding was based in part on there being no evidence of hearing loss for several years after service.  Hensley, 5 Vet. App. at 159.  However, the Veteran did state during the January 2012 hearing that he noticed hearing problems during service and the record contains hearing tests revealing hearing loss beginning in August 1989, only three years following his last period of active duty.  The Veteran is competent to identify the medical condition, i.e., bilateral hearing loss, and the Board finds his report of having diminished hearing acuity during service both competent and credible.  In light of the foregoing, including the Veteran's private physician's opinions, the Board finds that service connection for bilateral hearing loss is warranted.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


